t c summary opinion united_states tax_court mary k malone petitioner v commissioner of internal revenue respondent docket no 18842-02s filed date mary k malone pro_se steven w labounty for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue this case was commenced in response to a final notice denying petitioner’s request for relief under sec_6015 with respect to unpaid taxes on a joint_return filed by petitioner and her former spouse for background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner and mark d malone malone were married on date in date petitioner filed a petition seeking dissolution of her marriage to malone a stipulation executed by petitioner and malone in date included the following paragraph e tax returns mark’s attorney shall convey to mary’s attorney the joint income_tax returns prepared by vercamp malone cpas mary and her counsel shall promptly review said returns upon receipt of same and mary shall execute said joint returns a judgment decree of dissolution of marriage the decree was filed date in the circuit_court of phelps county missouri the decree included the following provision tax_liability the court finds that petitioner had dollar_figure intercepted from her tax_refund to apply to joint taxes for of which petitioner’s income was approximately percent of adjusted_gross_income malone is ordered to pay back to petitioner percent of said amount in the amount of dollar_figure by date if the parties receive a refund for tax_year state and or federal then any refund shall be the sole and separate_property of malone on date malone reimbursed petitioner the sum of dollar_figure on or about date petitioner and malone filed a form_1040 u s individual_income_tax_return for the form_1040 reported various items of income including dollar_figure of wages paid to petitioner from suncliff greenhouse nursery the return reported total_tax of dollar_figure payments of dollar_figure and a balance of dollar_figure the balance shown was not paid when the return was filed after the return was processed a penalty for failure to make estimated_tax payments and a penalty for failure to pay the tax reported on the return were assessed subsequently in addition to the setoff described in the decree petitioner’s overpayment of her income_tax in the amount of dollar_figure and a rebate of dollar_figure due to petitioner in were setoff against the unpaid liability the remaining unpaid balance of the liability including interest and penalties was paid_by malone after commencement of this case on or about date petitioner executed a form_8857 request for innocent spouse relief with respect to the liability for in an attachment to the form petitioner stated that she did not sign the income_tax return in a form 886-a innocent spouse questionnaire petitioner again asserted that she did not sign the return petitioner’s claim for relief was considered by a representative of the internal_revenue_service the representative considered factors including marital status economic hardship and the amount of the liability attributable to petitioner and to malone and weighed factors in favor of relief and factors against relief the representative concluded that despite her denial petitioner did sign the return relief was denied on the ground that petitioner did not establish that she believed the taxes would be paid at the time that the return was filed in the petition in this case petitioner alleged i did not sign the income_tax return and did not see the return until divorce proceedings commenced at that time i was reluctantly provided a copy of the return i should not be held responsible discussion at the time of trial petitioner testified that she did not recall signing the return malone and another witness testified that petitioner had signed the return and comparisons of the signatures lead us to conclude that she in fact signed the return if the return had not been a joint_return petitioner would not be entitled to relief under sec_6015 119_tc_191 thus by the time of trial petitioner was faced with a dilemma as to whether she did or did not contend that the return for was a joint_return with respect to the relief that she requests petitioner bears the burden_of_proof 119_tc_306 118_tc_106 affd 353_f3d_1181 10th cir we review the determination to deny relief under sec_6015 under an abuse_of_discretion standard see ewing v commissioner t c ___ 120_tc_137 petitioner must show that respondent’s action in denying relief was arbitrary capricious or without sound basis in fact jonson v commissioner supra pincite as directed by sec_6015 the commissioner has prescribed procedures to determine whether a taxpayer qualifies for relief from joint_and_several_liability under sec_6015 these procedures are set forth in revproc_2000_15 2000_1_cb_447 the court has upheld the use of these procedures in reviewing a negative determination see washington v commissioner supra pincite jonson v commissioner supra pincite because of the dearth of evidence in the record on the conditions and circumstances specified in revproc_2000_15 sec_4 c b pincite we need not address all the factors that are listed there it appears that the unpaid liability was not attributable or attributed by the examiner to petitioner although the decree specified malone’s obligation to reimburse petitioner with respect to the setoff of her overpayment against the joint liability it was silent as to subsequent payments the key consideration here and the basis for the negative determination is that petitioner has not shown that she did not know or have reason to know that the reported liability would be unpaid at the time that the return was signed see feldman v commissioner tcmemo_2003_201 unfortunately for petitioner her denials that she had signed the return her lack of recollection of signing the return and the express terms of the date stipulation and the date decree undermine her claim the decree specifically refers to the application of petitioner’s tax_refund to the liability which indicates that petitioner had actual or constructive knowledge that an unpaid liability existed during her testimony petitioner’s only explanation of these circumstances was i was not informed or advised upon consideration of the entire record we cannot conclude that there was an abuse_of_discretion in denying petitioner relief under sec_6015 decision will be entered for respondent
